          Case 5:18-cr-00227-SLP Document 161 Filed 07/14/21 Page 1 of 1
Appellate Case: 20-6010 Document: 010110548573 Date Filed: 07/14/2021                 Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                                July 14, 2021
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 20-6010
                                                      (D.C. No. 5:18-CR-00227-SLP-1)
  JOSEPH MALDONADO-PASSAGE,                                     (W.D. Okla.)
  a/k/a Joseph Allen Maldonado, a/k/a
  Joseph Allen Schreibvogel, a/k/a Joe
  Exotic,

        Defendant - Appellant.
                       _________________________________

                                    JUDGMENT
                         _________________________________

 Before HARTZ, KELLY, and PHILLIPS, Circuit Judges.
                   _________________________________

        This case originated in the United States District Court for the Western District of

 Oklahoma and was argued by counsel.

        The judgment of that court is affirmed in part and vacated in part. The case is

 remanded to the United States District Court for the Western District of Oklahoma for

 further proceedings in accordance with the opinion of this court.


                                               Entered for the Court



                                               CHRISTOPHER M. WOLPERT, Clerk
